[Cite as State v. Terrell, 2022-Ohio-4312.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State of Ohio                                            Court of Appeals No. OT-22-013

        Appellee                                         Trial Court No. 20 CR 243

v.

Harry Terrell                                            DECISION AND JUDGMENT

        Appellant                                        Decided: December 2, 2022

                                                   *****

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Thomas A. Matuszak, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                                   *****

        MAYLE, J.

                                              I.   Introduction

        {¶ 1} Following a jury trial, the defendant-appellant, Harry J. Terrell, was

convicted by the Ottawa County Court of Common Pleas of two counts of failing to
comply with an order or signal of a police officer, and two counts of felonious assault of

a peace officer. The trial court then sentenced Terrell to serve seven to nine years in

prison. On appeal, Terrell claims that the trial court violated his right to counsel or,

alternatively, his right to represent himself. As set forth below, we affirm.

                                    II.    Background

       {¶ 2} On the evening of October 26, 2020, Terrell led police on a high speed chase

along State Route 2 that began in Ottawa County and ended in Lucas County. At times

during the 15-minute chase, which occurred during a rain storm, Terrell drove his vehicle

into oncoming traffic at speeds that ranged between 80 and 120 miles per hour. The

chase involved three separate law enforcement agencies but was led by a state trooper,

whose lights and sirens were activated the entire time. At one point during the chase,

Terrell drove his car into a residential area, backed up and “rammed” the trooper’s

vehicle. The chase ended when Terrell crashed his vehicle into a utility pole and slid into

a canal. At the time he was apprehended, Terrell told police that he had “panicked.”

       {¶ 3} Terrell was charged with multiple felonies, including three separate offenses

under R.C. 2921.331 (“Failure to comply with order or signal of police officer”),

specifically: Sections (B) and (C)(5)(a)(ii), a felony of the third degree (Count 1);

Sections (B) and (C)(5)(a)(i), a felony of the third degree (Count 2); and Sections (B) and

(C)(4), a felony of the fourth degree (Count 3). Terrell was also charged with

committing felonious assault against a peace officer, in violation of R.C. 2903.11(A)(2)




2.
and (D)(1)(a), a felony of the first degree (Count 4); trademark counterfeiting, in

violation of R.C. 2913.34(A)(2) and (B)(3), a felony of the fifth degree (Count 5); and

speeding, in violation of R.C. 4511.21(D)(1) and (P)(1), a minor misdemeanor (Count 6).

        {¶ 4} Terrell initially accepted court-appointed counsel, attorney Howard C.

Whitcomb III, who filed several pretrial motions on Terrell’s behalf. On August 26,

2021, Terrell filed a pro se motion asking for a continuance to hire private counsel.

Although that motion was denied, Whitcomb then filed a motion to continue on Terrell’s

behalf, seeking a continuance so that Terrell could hire “new counsel, [Antwan] Maddox,

from Las Vegas, Nevada.” The court granted the requested continuance on September 2,

2021.

        {¶ 5} On September 15, 2021, Lord Antwan Maddox filed a notice of appearance,

purporting to represent Terrell. The state then notified the trial court that Antwan

Maddox was not actually licensed to practice law in Nevada, and he had not moved for

pro hac vice admission in Ohio. On October 13, 2021, Whitcomb filed a motion to

withdraw—which the trial court granted that same day—and the trial court struck

Antwan Maddox’s notice of appearance, stating that he is not an attorney licensed to

practice in Ohio, and he had not been granted permission to appear pro hac vice.

        {¶ 6} The trial court then held a pretrial conference on November 5, 2021—eleven

weeks before trial—regarding “[Terrell’s] request to represent himself.” The transcript

from that hearing is not part of the appellate record. According to his written “Waiver of




3.
Right to Counsel,” Terrell was advised of his right to counsel (for hire or by

appointment), his right to represent himself, and the attendant risks of self-representation.

In the waiver, Terrell also acknowledged that, if he “insist[ed] on representing [himself],”

the court would “nonetheless appoint an attorney to serve as [his] advisory counsel,” who

would be available for “advice and assistance.” The trial court appointed attorney James

Reinheimer as standby counsel.

       {¶ 7} A few days later, someone named Kenneth Chloe filed a “Judicial Notice

Special Appearance,” and then subsequently filed a “Judicial Notice of Adjudicative Fact

Special Appearance,” both purporting to represent Terrell. On December 8, 2021, the

trial court struck both documents because Kenneth Chloe is not an attorney licensed to

practice in Ohio and he had not been granted permission to appear pro hac vice.

       {¶ 8} On the day of trial, January 25, 2022, the state dismissed Counts 3, 5 and 6,

leaving two counts of failure to stop and the felonious assault count to be tried (Counts 1,

2 and 4, respectively). The state then presented its case by calling the three law

enforcement officers who were involved in the chase to testify and playing the dashcam

video from the trooper’s patrol car. Terrell testified on his own behalf. On direct

examination, Terrell asserted that the court had no authority over him and demanded to

be referred to as “Harry James Terrell El Bey” or “Harry Ali.” Under cross-examination,

Terrell would neither confirm nor deny that the voice heard on the police dashcam




4.
video—repeatedly saying “I panicked”—was his. Following deliberations, the jury found

Terrell guilty of all three counts.

       {¶ 9} On March 7, 2022, the trial court held a sentencing hearing. After finding

that Counts 1 and 2 merged for purposes of sentencing, the trial court sentenced Terrell to

serve three years in prison as to Count 1 and four to six years in prison as to Count 4, to

be served consecutively to the sentence imposed in Count 1, for a total prison term of

seven to nine years. It also imposed a mandatory term of post-release control of two to

five years.

       {¶ 10} Terrell requested that the trial court appoint him appellate counsel, which

was granted. Through counsel, Terrell raises two assignments of error for our review:

              A. The Trial Court committed reversible error during the jury trial

       by infringing upon the Sixth Amendment right of Appellant to represent

       himself without having an unwanted standby counsel interloping in a

       manner which offends said right.

              B. The Trial Court alternatively committed reversible error by

       allowing Appellant to represent himself during the jury trial—albeit with

       standby counsel—insofar as Appellant did not knowingly, voluntarily, and

       intelligently waive Appellant’s right to counsel.

                                      III.    Analysis

       {¶ 11} In his first assignment of error, Terrell argues that the trial court “forced”

“unwanted interference” through standby counsel upon him, and that his standby counsel



5.
“did not take a passive role during the jury trial and instead acted as an interloper to such

an extent that Appellant was deprived of his constituionally guaranteed right to represent

himself.” Terrell also argues that the trial court erred by permitting him to have hybrid

representation during the trial—i.e., representation through his standby counsel, and

through his own self representation.

        {¶ 12} In his second assignment of error, Terrell argues that he did not knowingly,

voluntarily, and intelligently waive his right to counsel, and the trial court therefore erred

by allowing him to proceed pro se (with standby counsel) at the jury trial.

        {¶ 13} We will address Terrell’s assignments of error out of order, beginning with

his second assignment of error.

     1. Terrell’s waiver of his right to counsel was made knowingly, voluntarily and
                                         intelligently

        {¶ 14} Whether a defendant knowingly, intelligently, and voluntarily waived the

right to counsel is an issue that we review de novo. State v. Wright, 6th Dist. Lucas No.

L-20-1016, 2020-Ohio-6783, ¶ 15. De novo review is an independent review without

deference to the trial court. See Ohio Bell Tel. Co. v. Pub. Util. Comm. of Ohio, 64 Ohio

St.3d 145, 147, 593 N.E.2d 286 (1992).

        {¶ 15} “It is axiomatic that a criminal defendant has a right to counsel pursuant to

the Sixth and Fourteenth Amendments to the United States Constitution and Section 10,

Article I of the Ohio Constitution, as well as a right to act as his own counsel during trial,

if he so chooses.” (Quotation omitted.) Wright at ¶ 16, citing Faretta v. California, 422




6.
U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). The right to counsel, and waiver

thereof, is also reflected in Crim.R. 44, which provides, in relevant part,

              (A) Counsel in Serious Offenses. Where a defendant charged with a

       serious offense is unable to obtain counsel, counsel shall be assigned to

       represent the defendant at every stage of the proceedings from their initial

       appearance before a court through appeal as of right, unless the defendant,

       after being fully advised of their right to assigned counsel, knowingly,

       intelligently, and voluntarily waives their right to counsel.

See also State v. Gibson, 45 Ohio St.2d 366, 345 N.E.2d 399 (1976), paragraph one of the

syllabus (“a defendant in a state criminal trial has an independent constitutional right of

self-representation and * * * may proceed to defend himself without counsel when he

voluntarily, and knowingly and intelligently elects to do so.”).

       {¶ 16} There is a “strong presumption against waiver of the constitutional right to

counsel.” Gibson at 377. Therefore, the trial court has a “serious and weighty

responsibility” to determine whether there has been an intelligent and competent waiver.

Id. “The fact that an accused may [say] that he is informed of his right to counsel and

desires to waive this right does not automatically end the judge’s responsibility.” Id.

Rather, a “waiver must be made with an apprehension of the nature of the charges, the

statutory offenses included within them, the range of allowable punishments thereunder,

possible defenses to the charges and circumstances in mitigation thereof, and all other




7.
facts essential to a broad understanding of the whole matter.” Id., quoting Von Moltke v.

Gillies, 332 U.S. 708, 723, 68 S.Ct. 316, 92 L.Ed. 309 (1948). Moreover, in “serious

offense” cases, a waiver of a right to counsel “shall be in writing.” Crim.R. 44(C); See

also Crim.R. 2(C) (Defining a “serious offense” as “any felony, and any misdemeanor for

which the penalty prescribed by law includes confinement for more than six months.”).

       {¶ 17} Turning to the facts of this case, Terrell argues that he “was of the incorrect

impression that Mr. [Kenneth] Chloe could represent [him] and this [was] a significant

reason—if not dispositive reason—as to why [he] wanted Attorney Whitcomb’s [i.e. his

appointed counsel’s] representation to be terminated.”

       {¶ 18} The record does not support this argument. First, Terrell asked the trial

court to remove his court-appointed attorney, Howard Whitcomb, because he wanted to

hire Antwon Maddox, not Kenneth Chloe—who did not attempt to appear in this case

until several days after Terrell had already signed the written waiver of counsel. There is

absolutely no evidence to suggest that Terrell asked the trial court to remove Whitcomb

so that Chloe could represent him. Second, to the extent that Terrell meant to refer to

Antwon Maddox with respect to this argument, it is important to note that the trial court

granted Whitcomb’s motion to withdraw and struck Antwon Maddox’s notice of

appearance on October 13, 2021—i.e., a full 23 days before the hearing on November 5,

2021 regarding Terrell’s request for self-representation. Accordingly, by the time of the




8.
November 5, 2021 hearing, Terrell was well aware that Antwon Maddox would not be

allowed to represent him.

       {¶ 19} Terrell also complains that the trial court should have “inquire[ed] further”

at the November 5, 2021 hearing to ensure that he was “knowingly waiving his right to

court-appointed counsel.” Terrell did not, however, provide a transcript of the

November 5, 2021 hearing for our review on appeal.

       {¶ 20} The duty to provide a transcript for appellate review falls upon the

appellant because it is the appellant who bears the burden of showing error by reference

to matters in the record. Knapp v. Edwards Lab’ys, 61 Ohio St. 2d 197, 199, 400 N.E.2d

384 (1980); see also App.R. 9(B) (* * * “it is the obligation of the appellant to ensure that

the proceedings the appellant considers necessary for inclusion in the record, however

those proceedings were recorded, are transcribed * * * The appellant shall order the

transcript in writing and shall file a copy of the transcript order with the clerk of the trial

court”). “When portions of the transcript necessary for resolution of assigned errors are

omitted from the record, the reviewing court has nothing to pass upon and thus, as to

those assigned errors, the court has no choice but to presume the validity of the lower

court’s proceedings, and affirm.” Id.

       {¶ 21} Without a transcript from the November 5, 2021 hearing, we have no

record on which to review Terrell’s second assignment of error, and we must therefore

presume that the trial court fulfilled its “serious and weighty responsibility” when it




9.
determined that Terrell made an intelligent and competent waiver. Accord State v.

Harden, 2d Dist. Montgomery No. 23742, 2010-Ohio-5282, ¶ 4, 17 (In the absence of a

transcript or suitable alternative, court must reject claim that defendant’s “counsel was

totally absent” and that defendant “did not waive [his] right to counsel.”); State v. Easley,

9th Dist. Summit No. 25517, 2012-Ohio-455, ¶ 3 (Appellate court “unable to determine

whether the municipal court deprived [the defendant] of his right to counsel because the

record does not contain a transcript of the proceedings.”).

       {¶ 22} Moreover, given that Terrell was charged with “serious offenses,” his

waiver was required to be in writing—and it was. According to the written waiver,

Terrell acknowledged his “right to an attorney” and conversely, his “right to represent

[himself],” and he acknowledged a number of very specific “risks of self-representation.”

The waiver also provides,

              L. WAIVER OF RIGHT TO LEGAL COUNSEL. In light of the

       facts above [including the maximum penalties and the risks of self-

       representation], and despite this Court’s warnings that I should not

       represent myself in this case, I hereby knowingly, voluntarily, and

       intelligently waive my right to be represented by an attorney in this case;

       instead, I want to represent myself in this case.




10.
       {¶ 23} In short, there are simply no facts in the record to suggest that Terrell’s

waiver of counsel was unknowing, involuntary, or unintelligent. Terrell’s second

assignment of error is not well-taken.

 2. The trial court did not violate Terrell’s right to represent himself by appointing
                                    standby counsel.

       {¶ 24} In his first assignment of error, Terrell claims that the trial court deprived

him of his constitutional right to represent himself when it “forced standby counsel upon

[him].” We review a trial court’s denial of a request for self-representation, asserted

prior to trial, de novo. State v. Clark, 5th Dist. Muskingum No. CT2018-0006, 2018-

Ohio-4789, ¶ 43.

       {¶ 25} The term “standby representation” refers to counsel who “assists an

otherwise pro se defendant only upon that defendant’s request or if the defendant is

unable to or decides not to continue pro se.” State v. Obermiller, 147 Ohio St.3d 175,

2016-Ohio-1594, 63 N.E.3d 93, ¶ 50, fn.2, citing State v. Martin, 103 Ohio St.3d 385,

2004-Ohio-5471, 816 N.E.2d 227, ¶ 28-29. Once the right to counsel is properly waived,

trial courts are permitted to appoint standby counsel to assist the otherwise pro se

defendant. The United States Supreme Court first illustrated the idea of “standby

counsel,” in a footnote in Faretta v. California: “Of course, a State may—even over

objection by the accused—appoint a ‘standby counsel’ to aid the accused if and when the

accused requests help, and to be available to represent the accused in the event that




11.
termination of the defendant’s self-representation is necessary.” Faretta, 422 U.S. at

834, 95 S.Ct. 2525, 45 L.Ed.2d 562, fn. 46.

       {¶ 26} On appeal, Terrell complains that he made it “crystal clear” to the trial

court that he did not want “[Standby Counsel] Reinheimer to act as his attorney.” Indeed,

on the day of trial, Terrell specified that he did not want Reinheimer to serve as “my

attorney, [and] I don’t want him on my case” or even to be “in the courtroom.” In

response, the trial court advised Terrell that Reinheimer was there “at [the court’s]

request,” that the jury would be instructed that Reinheimer was acting as “stand-by

counsel,” which “is not making him your lawyer. It is not making him responsible for

you or you responsible for him.” The court elaborated that Terrell need “[not] have * * *

any conversations with [Reinheimer]” unless Terrell wanted to do so.

       {¶ 27} The trial court’s statements are fully consistent with the law. Moreover,

although Terrell complains that the court had “actual knowledge” that he did not want

standby counsel, it is well-established that a trial court may appoint standby counsel even

without a defendant’s consent. McKaskle v. Wiggins, 465 U.S. 168, 178, 104 S.Ct. 944,

79 L.Ed.2d 122 (1984), citing Faretta. Accordingly, the trial court’s appointment of

Reinheimer to act as standby counsel, without more, did not offend Terrell’s right to self-

representation.

       {¶ 28} Terrell also argues that Reinheimer exceeded the bounds of standby

counsel by “actively participat[ing] [in] the jury trial to such an extent that it deprived




12.
Terrell of the right to represent himself.” Specifically, Terrell complains that Reinheimer

presented the opening statement, made numerous objections and then cross-examined the

state’s witnesses, moved for an acquittal, stipulated to the admissibility of the state’s

evidence, and presented a closing argument.

       {¶ 29} But, although Terrell initially objected to Reinheimer’s participation at

trial, the record is clear that Terrell later acquiesced to Reinheimer’s full representation.

According to the transcript, Reinheimer and Terrell had a discussion “off the record” as

jury selection was about to begin, which then moved to a “private room.” Afterward,

Reinheimer told the court that Terrell had “asked [him] to assist * * * with jury

selection.” And, after voir dire, Reinheimer confirmed that he was “going to continue

assisting” with the trial. The court advised Terrell that “the fact that Mr. Reinheimer is

assisting does not exclude you from any of these meetings that we have,” and Terrell

replied, “I understand.” Reinheimer continued to represent Terrell for the remainder of

trial—by, among other things, making opening and closing statements, examining

witnesses, making objections and stipulations, and moving for an acquittal—without any

comment or objection from Terrell.

       {¶ 30} “Even if a defendant has made an unequivocal and explicit request for self-

representation, a defendant may later waive that request by acquiescing in counsel’s

representation.” Obermiller at ¶ 31. And, where “the record definitively demonstrates

[that] a defendant abandoned his request to represent himself * * * there is no violation of




13.
the Sixth Amendment right to self-representation.” State v. Cook, 5th Dist. Stark No.

2015CA000900, 2016-Ohio-2823, ¶ 92; See, e.g. Clark at ¶ 48 (Defendant found to have

“waived the request to represent herself because she consented to [appointed counsel’s]

representation, did not renew her request to represent herself, and permitted counsel to

act on her behalf at trial.”).

       {¶ 31} Here, although Terrell complains on appeal that Reinheimer’s actions

amounted to “unwanted interference,” the record plainly establishes otherwise. That is,

Terrell asked Reinheimer “to assist him” in the early moments of the trial, and once

Terrell acquiesced to that representation, it continued for the duration. Terrell never

objected or otherwise expressed any misgivings about Reinheimer’s role. To the

contrary, the transcript reveals that Reinheimer’s assistance was welcomed, as evidenced

by their private consultations and the absence of any disagreements or complaints. Based

upon these facts, we find that Terrell waived any right to self-representation by accepting

the full assistance of Reinheimer at trial. Accord State v. Kirk, 8th Dist. Cuyahoga No.

108136, 2019-Ohio-4890, ¶ 28.

       {¶ 32} Terrell also complains that Reinheimer “admonished” him by instructing

him to “sit down” during the trial. But, as we have just concluded, Terrell was being

represented by Reinheimer at the time—and, therefore, Terrell had no authority to

personally address the court or jury. Further, Terrell fails to argue, much less to show,

how Reinheimer’s comments affected the outcome of the trial.




14.
       {¶ 33} Finally, Terrell argues that the trial court “permitted legally impermissible

‘hybrid representation’” when it allowed Reinheimer to represent him simultaneously

with Terrell’s own “self-representation.”

       {¶ 34} “’Hybrid representation differs from standby representation in that’ in

hybrid representation, ‘the defendant and counsel act as co-counsel, sharing

responsibilities in preparing and conducting trial,’ whereas in standby representation,

counsel assists an otherwise pro se defendant only upon that defendant’s request or if the

defendant is unable to or decides not to continue pro se.” Obermiller at ¶ 50, fn. 2,

quoting Martin at ¶ 28, 29. A defendant has no right to hybrid counsel. Martin at ¶ 31.

       {¶ 35} Again, we note that Terrell did not object to Reinheimer’s representation

during the trial. Accordingly, we must review his argument for plain error. Pursuant to

Crim.R. 52(B), “[p]lain errors or defects affecting substantial rights may be noticed

although they were not brought to the attention of the court.” For plain error to exist:

              First, there must be an error, i.e., a deviation from the legal rule. * *

       * Second, the error must be plain. To be “plain” within the meaning of

       Crim.R. 52(B), an error must be an “obvious” defect in the trial

       proceedings. * * * Third, the error must have affected “substantial rights” *

       * * [and] affected the outcome of the trial.

(Internal citations omitted.) State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240

(2002). Plain error “is to be taken with the utmost caution, under exceptional




15.
circumstances, and only to prevent a manifest miscarriage of justice.” State v. Long, 53

Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the syllabus. “[T]he accused

bears the burden of proof to demonstrate plain error on the record * * *.” State v. Rogers,

143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22.

       {¶ 36} Although Reinheimer conducted the vast majority of the defense in this

case, Terrell did participate at two distinct times during the trial: first, when he requested

to present his “affidavit of truth” to the jury, and second, when Terrell testified without

Reinheimer’s assistance. While Terrell argues that the court ought not to have allowed

him to simultaneously assert his rights while also being represented by counsel, he fails

to identify how these two purported instances of hybrid-representation may have affected

the outcome of his trial. Simply put, Terrell does not articulate (let alone develop) any

plain-error arguments, and this court will not conduct a prejudice analysis on Terrell’s

behalf. Accord State v. Yeager, 9th Dist. Summit Nos. 28604, 28617, 2018-Ohio-574, ¶

17. Because Terrell has not shown that any alleged hybrid-representation that may have

occurred affected the outcome of his trial, we find that no plain error exists.

       {¶ 37} For all of these reasons, we find that Terrell’s right to represent himself

was not violated, and his first assignment of error is not well-taken.

                                     IV.    Conclusion

       {¶ 38} There is no evidence in the record on appeal to indicate that Terrell’s

waiver of his right to counsel was not knowingly, voluntarily, and intelligently made.




16.
Likewise, because the record definitively demonstrates that, once the trial began, Terrell

abandoned his request to represent himself, there was no violation of his Sixth

Amendment right to self-representation. Accordingly, Terrell’s assignments of error are

found not well-taken, and the March 8, 2022 judgment of the Ottawa County Court of

Common Pleas is affirmed. Pursuant to App.R. 24, Terrell is ordered to pay the costs

associated with this appeal.

                                                                       Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




17.